DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/167,850 filed on 2/4/21 with effective filing date 10/13/2015. Claims 1-7 are pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of U.S. Patent No. 10,939,104. Although the claims at issue are not identical, they are not patentably distinct from each other.

US 10,939,104
Current Application
1. An entropy decoding method comprising: obtaining, probability information used in performing arithmetic decoding on a current bin by updating, by using a first probability model and a second probability model, previous probability information that was used in performing arithmetic decoding on a previous bin; obtaining the current bin by performing arithmetic decoding based on the obtained 


2. The decoding apparatus of claim 1, wherein one of the size of the window of the first probability model and the size of the window of the second probability model are obtained from the bitstream.
3. The entropy decoding method of claim 1, wherein one of the size of the window of the first probability model and the size of the window of the second probability model has a fixed value.
3. The decoding apparatus of claim 1, wherein one of the size of the window of the first probability model and the size of the window of the second probability model has a fixed value.
	
4. The entropy decoding method of claim 1, wherein the type of the current slice or the type 


5. An encoding method comprising: obtaining a current bin by binarizing a syntax element; obtaining probability information for performing arithmetic encoding on a current bin by updating, by using a first probability model and a second probability model, previous probability information that was used in performing arithmetic encoding on a previous bin; obtaining the current bin by performing arithmetic encoding based on the obtained probability information; and wherein the first probability model and the second probability model each use a size of a window, and a size of a window of the first probability model is less than a size of a window of the second probability model, and wherein at least one of the size of the window of the first probability model and the size of the window of the second probability model are determined based on a type of a current slice or a type of a current picture.

6. An encoding apparatus comprising: at least one processor configured to obtain a current bin 

7. A non-transitory computer-readable storage medium storing a computer program thereon, wherein the computer program implements steps while being executed by a processor, and wherein steps comprise, obtaining a current bin by binarizing a syntax element; obtaining 







Allowable Subject Matter
The prior art of record Lim et al. US 2013/0223528 A1 in view of Zhang et al. US 2016/0353110 A1 does not disclose, to obtain the current bin by performing arithmetic decoding based on the obtained probability information, and to obtain a syntax element by de-binarizing the obtained current bin, wherein the first probability model and the second probability model each use a size of a window, and a size of a window of the first probability model is less than a size of a window of the second probability model, and wherein at least one of the size of the window of the first probability model and the size of the window of the second probability model are determined based on a type of a current slice or a type of a current picture with respect to claim 1, 
Rather, Lim et al. discloses the method for updating probability information of an entropy image including probability sector information based on bit stream (AA) received from an encoder. A syntax element and a coding word are obtained based on the updated probability information (BB) of an entropy image. Probability distribution information (DD) of bins is obtained based on the coding word. Header information included in the bit stream is parsed
 Similarly, Zhang et al. discloses determining window size of set of window sizes i.e. pre-defined set of window sizes, for a context of a set of contexts used in a context-adaptive entropy coding process to entropy code a value for a syntax element of video data. A bin of the value is entropy coded for the syntax element based on a probability state of the context. The probability state of the context is updated based on the window size and the coded bin. Another bin associated with the same context is entropy coded based on the updated probability state
The same reasoning applies to claim 5-7 mutatis mutandis.  Accordingly, claims 1-7 will be allowed ones the terminal disclaimer is filed and approved. 


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485